1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     CHARLES GARNER,                                Case No. 3:18-cv-00525-MMD-WGC

10                                     Petitioner,                   ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                   Respondents.
13

14          Petitioner Charles Garner has submitted a pro se 28 U.S.C. § 2254 petition for writ

15   of habeas corpus. He has paid the filing fee, and therefore, his application to proceed in

16   forma pauperis is denied as moot. The Court has reviewed the Petition under Habeas

17   Rule 4, and it will be docketed and served on Respondents.

18          A petition for federal habeas corpus should include all claims for relief of which

19   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be

20   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

21   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his

22   petition, he should notify the court of that as soon as possible, perhaps by means of a

23   motion to amend his petition to add the claim.

24          Petitioner has also filed a motion for appointment of counsel (ECF No. 9). There is

25   no constitutional right to appointed counsel for a federal habeas corpus proceeding.

26   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428

27   (9th Cir.1993). The decision to appoint counsel is generally discretionary. Chaney v.

28   Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481 U.S. 1023 (1987); Bashor
1    v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984). However, counsel must be appointed if

2    the complexities of the case are such that denial of counsel would amount to a denial of

3    due process, and where the petitioner is a person of such limited education as to be

4    incapable of fairly presenting his claims. See Chaney, 801 F.2d at 1196; see also Hawkins

5    v. Bennett, 423 F.2d 948 (8th Cir. 1970). Here, Garner states that he is serving a sentence

6    of life without the possibility of parole, and it is unclear whether the legal issues he wishes

7    to raise may be complex. Therefore, Garner’s motion for counsel is granted.

8           Garner also filed a document that he titled as a motion (ECF No. 6). While unclear,

9    the document may be a supplement to the Petition. He also filed a motion for a docketing

10   statement (ECF No. 10). Especially in light of the appointment of counsel, these motions
11   are denied.

12          It is therefore ordered that Petitioner’s two applications to proceed in forma

13   pauperis (ECF Nos. 1 and 7) are both denied as moot.

14          It is further ordered that the Clerk file and electronically serve the Petition (ECF

15   No. 1-1) on Respondents.

16          It is further ordered that the Clerk add Aaron D. Ford, Nevada Attorney General,

17   as counsel for Respondents.

18          It is further ordered that Petitioner’s motion for appointment of counsel (ECF No.

19   9) is granted.

20          It is further ordered that the Federal Public Defender for the District of Nevada
21   (FPD) is appointed to represent Petitioner.

22          It is further ordered that the Clerk electronically serve the FPD a copy of this order,

23   together with a copy of the petition for writ of habeas corpus (ECF No. 1-1). The FPD will

24   have 30 days from the date of entry of this order to file a notice of appearance or to

25   indicate to the Court its inability to represent Petitioner in these proceedings.

26          It is further ordered that after counsel has appeared for Petitioner in this case, the

27   Court will issue a scheduling order, which will, among other things, set a deadline for the
28   filing of an amended petition.


                                                   2
1          It is further ordered that Petitioner’s “motion” (ECF No. 6) and motion for a

2    docketing statement (ECF No. 10) are both denied.

3          DATED THIS 26th day of February 2019.

4

5                                                  MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                              3
